                                          May 24, 2021


                                                         Defendants' request is granted. The Clerk of Court is
                                                         respectfully directed to terminate the motion. Doc.
                                                         182.

Via CM/ECF Posting                                       So ordered.

The Honorable Edgardo Ramos
United States District Court
 for the Southern District of New York                                 5/25/2021
40 Foley Square
New York, New York 10007

               Re: EMR (USA Holdings) Inc. v. Ken Goldberg,
                   Case No. 18 Civ. 7849 (ER) (BCM)

Dear Judge Ramos:

      We write on behalf of Defendants Ken Goldberg and Neil Goldberg (together, the
“Goldbergs”) in connection with the pre-motion letter (the “Pre-Motion Letter”) they filed at
Docket No. 181 in connection with their forthcoming motion to compel Plaintiff EMR (USA
Holdings) Inc. (“EMR”) to supplement its responses to specific interrogatories.

        As Defendants have noted in their pre-motion letter, EMR failed to sufficiently respond to
Ken Goldberg’s Third Set of Interrogatories. Defendants specifically contend that EMR refused to
provide adequate responses to Interrogatories 20, 21, 22 and 23 relating to the customers, supplies,
and claimed confidential information that EMR alleges Ken Goldberg misused, took or disclosed.

       In response to these Interrogatories, EMR identified as responsive
(EMR_USA_Holdings_34149), a 600 page spreadsheet produced by EMR containing 7,100 rows
and 405 columns of raw financial data about EMR’s sales and purchases with various entities from
October 2014 to September 2020 (the “Spreadsheet”). EMR designated the Spreadsheet as
Attorneys’ Eyes Only.

       On May 20, 2021, Joe Balzano was deposed as EMR’s corporate representative. During
Mr. Balzano’s Rule 30(b)(6) video deposition, the Goldbergs questioned Mr. Balzano about this
Spreadsheet and showed him the document via screenshare.

        To assist the Court in understanding the insufficiency of EMR’s responses to
Interrogatories 20, 21, 22 and 23, the Defendants attached to the Pre-Motion Letter 6 pages from
Mr. Balzano’s Rule 30(b)(6) deposition transcript (the “Excerpts”) that Plaintiffs have designated
as “Attorneys’ Eyes Only.” The Excerpts are found in Exhibit B to the Pre-Motion Letter.

      Paragraphs 13 and 14 of the Stipulation and Protective Order and Non-Disclosure
Agreement in this action (Docket No. 112) provide, among other things, that any portion of a filing
The Honorable Edgardo Ramos
May 24, 2021
Page 2

in this action that reflects the content of discovery material designated confidential “shall be filed
under seal with the Clerk of the Court,” and that “[a]ny party filing documents under seal must
simultaneously file with the Court a letter brief and supporting affidavit justifying . . . the continued
sealing of such documents.” Accordingly, Defendants are filing the Excerpts under seal. However,
Defendants do not contend or concede that the Excerpts contain confidential information, trade
secrets, or other sensitive financial information. The Excerpts do not identify any specific business
entity by name or description, and do not discuss any financial data.

       Under the circumstances, Defendants respectfully request that Your Honor permit the
Excerpts to remain under seal with the Clerk of Court until Plaintiff has had a reasonable
opportunity to make the necessary showing before Your Honor.

                Thank you for your consideration.

                                                Respectfully submitted,




                                                Eric W. Pinker

cc: All Counsel (by CM/ECF Posting)
